Citation Nr: 1010532	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  09-15 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and friend


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1944 to November 
1947.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

In January 2010, the Veteran appeared and testified at the RO 
in Albuquerque, New Mexico before the undersigned Veterans 
Law Judge, who was designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this case.  38 U.S.C.A. §§ 7101(c), 7102 (West 2002).  A 
transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his January 2010 travel board hearing before the 
undersigned, the Veteran testified that he was not given time 
to adequately describe his symptoms during his May 2008 VA 
examination.  He also testified that the examiner was more 
interested in talking about her mother's experience in the 
war.  The Veteran then had to go because his van driver had 
to leave, so it was rushed.  The Veteran's friend testified 
that in the last year the Veteran had become significantly 
withdrawn, did not want to participate in activities and got 
agitated sometime when even asked to participate in 
activities he had often participated in before.  

The Veteran was last provided a VA psychiatric examination in 
May 2008 that described moderate symptoms and assigned the 
Veteran a Global Assessment of Functioning (GAF) score of 60.  
A subsequent VA treatment record from December 2009 indicates 
that the Veteran's symptoms have increased, including 
increased depression/anxiety with arthritis and other health 
maladies that have exacerbated his PTSD.  The examiner 
assigned the Veteran a GAF of 46 and indicated he had a GAF 
of 48 in April 2009.  These 2009 VA treatment records were 
provided by the Veteran and it is unclear if a complete set 
of the Veteran's VA treatment records are associated with the 
claims file.  It appears the RO's last direct request for VA 
outpatient treatment records was only through May 2008, now 
almost two years ago.  The December 2009 treatment records 
and the Veteran and his friend's January 2010 testimony seem 
to indicate that the Veteran's PTSD symptoms have worsened 
since his May 2008 VA examination.  The Veteran also contends 
that the May 2008 examination was rushed and he was not able 
to provide a full picture of his psychological symptoms at 
that time; he contends it was therefore inadequate.  

Where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2009).  Therefore, the Board finds 
that a contemporaneous and thorough VA psychiatric 
examination should be conducted to determine the current 
severity of the Veteran's PTSD.  Such examination and opinion 
would be instructive with regard to the appropriate 
disposition of the claim under appellate review.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

In addition, a full, updated set of VA treatment records 
since May 2008 are not included in the Veteran's claims file 
and should be obtained.  See 38 C.F.R. § 3.159(c)(2).

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request the Veteran's VA treatment 
records from May 2008 to the present.

2.  The Veteran should be accorded a VA 
psychiatric examination to ascertain the 
current level of disability of his 
service-connected PTSD.  All necessary 
special studies or tests including 
psychological testing and evaluation are 
to be accomplished and a GAF score should 
be provided as part of the examination.  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The report of 
examination should include a complete 
rationale for all opinions expressed.  

3.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



